        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 1 of 32




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 IHC HEALTH SERVICES, INC., a non-profit
 Utah corporation,                                          SECOND AMENDED COMPLAINT

          Plaintiff,                                              Civil No. 2:17-cv-01245-JNP
 vs.
                                                                        Judge Jill N. Parrish
 ELAP SERVICES, LLC, a limited liability
 company,                                                       Magistrate Judge Evelyn J. Furse
          Defendant.

         As permitted pursuant to the Court’s Memorandum Decision and Order Granting in Part

and Denying in Part Defendant’s Motion to Dismiss with Leave to Amend (Dkt. 29), Plaintiff

IHC Health Services, Inc. (“Intermountain”) asserts and complains against Defendant ELAP

Services, LLC (“ELAP”) as follows:1




1
  This pleading is styled as the Second Amended Complaint. The initial Complaint was filed on December 1, 2017
(Dkt. 2). The First Amended Complaint was attached to Intermountain’s Motion to Amend (Dkt. 26) as Exhibit 1
(Dkt 26-1). Although that document did not become operative as it was superseded by the Court’s Order on ELAP’s
motion to dismiss, the present pleading is styled as the Second Amended Complaint to avoid confusion with the
previously filed amended pleading.


{01763040.DOCX / 2}
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 2 of 32




                                                PARTIES

                  Intermountain is a non-profit corporation organized and existing under the laws of

Utah, with its corporate domicile and principal place of business in Utah.

                  Intermountain operates 22 hospitals and 185 clinics located in Utah and Idaho.

                  Intermountain’s mission is simple and succinct: helping people live the healthiest

lives possible.

                  ELAP is a limited-liability company organized and existing under the laws of

Pennsylvania, with its principle place of business in Chesterbrook, Pennsylvania.

                      ELAP’s business model encourages employers in Utah and other states to adopt

ELAP’s form of a self-funded welfare benefit plan (a “Plan” or collectively “the Plans”) under

which members are told they can visit any healthcare provider they choose and that they are only

responsible for paying what ELAP says they should pay, rather than what the provider actually

charges for those healthcare services.

                  On information and belief, no member of ELAP is a citizen of Utah.

                                     JURISDICTION AND VENUE

                  The court has subject-matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity in the parties and the amount in dispute is over $75,000 exclusive of interest

and costs.

                  ELAP’s intentional actions form a basis for personal jurisdiction. For example,

ELAP makes misleading statements to induce Utah employers to adopt a form of employment-

benefit plan that uses ELAP’s improper business model. To induce employers to use ELAP,

ELAP makes misleading statements, including the false statement that providers like


{01763040.DOCX / 2}                                 2
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 3 of 32




Intermountain will, or almost always will, accept whatever ELAP determines should be paid for

healthcare services, rather than what Intermountain actually charges. ELAP encourages Plans

and their members to obtain care at Intermountain facilities with the premeditated fraudulent

intent of leaving Intermountain’s billed charges unpaid as required under Intermountain’s

contracts with patients.

                  Accordingly, ELAP wrongfully interferes with potential economic relations

between Intermountain and the employers, the Plans, and the Plans’ members (Intermountain’s

patients).

                  The members of these Plans have sought, now seek, and will continue to seek

healthcare services and incur healthcare costs within Utah, including at Intermountain facilities.

                  ELAP intentionally and purposefully directs its conduct to occur within Utah,

knowing that the injury resulting from its actions will be felt in Utah.

                  Venue is proper in this Court under 28 U.S.C. § 1391 because this is the judicial

district in which Intermountain is domiciled and resides and it is where a substantial part of the

events giving rise to the claim occurred.

                                    GENERAL ALLEGATIONS

                               Intermountain’s Health Care Operations

                  In 2016, Intermountain served more than 1.4 million unique patients in its

hospitals and clinics. Of those patients, Intermountain estimates that more than 1.3 million live

in Utah.

                  In 2015, Intermountain admitted over half a million patients to its emergency

rooms and approximately 137,000 patients who suffered from acute needs.


{01763040.DOCX / 2}                                3
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 4 of 32




                      Intermountain’s Relationships with Patients and Health Insurers

                  Intermountain regularly enters into contracts with health insurers that allow

patients to access in-network care and to receive discounts on medical services under mutually

negotiated terms. Health insurance is typical among Intermountain patients and most of the

insurers who direct patients to Intermountain have a negotiated contract with Intermountain.

                  These relationships between Intermountain and insurers are often called

preferred-provider agreements. Utah law authorizes and encourages these relationships and

contracts, including pursuant to Utah Code Ann. § 31A-22-617.

                  Insurers are not required to enter into these contracts with Intermountain, but do

so to better serve the needs of their members in the markets Intermountain serves. These

contractual arrangements allow Intermountain to collect less than its full billed charges.

                  Patients that are not affiliated with a contracted insurer do not receive the benefit

of a preferred-provider agreement. Rather, the terms of the patient’s payment obligations are

governed by the contract the patient signs with Intermountain upon admission to an

Intermountain facility. The contract between Intermountain and patients is called the “Patient

Agreement.”

                  Some patients (including those with and without insurance) are eligible to receive

help through Intermountain’s financial assistance program. Intermountain works hard to ensure

patients are well-informed about that program, which is an important feature of Intermountain’s

charitable mission. Non-insured patients may also receive discounts for upfront payments or

cash payments. Some patients qualify to finance medical expenses over time. Some patients are

also eligible for Medicare or other government-run payment programs.


{01763040.DOCX / 2}                                 4
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 5 of 32




            ELAP’s Scheme to Freeload on the Back of Intermountain, Other Healthcare
                         Providers, and Patients Who Pay Their Bills

                  ELAP is not contracted with Intermountain under a preferred-provider agreement

or any other contractual arrangement. Instead, ELAP markets itself as an innovative way to

reduce healthcare costs for employers by representing that significant discounts can be realized

without a contracted pricing agreement.

                  ELAP decides for employers the discounts that should be applied to

Intermountain charges without any agreement with Intermountain to do so and promises Plans

and/or enrollees in its plans they will not have to pay anything beyond what ELAP determines to

“allow” as the maximum payment.

                  Rather than contracting with Intermountain to obtain pricing discounts in

exchange for providing Intermountain with a predictable volume of patients, or seeking to

negotiate pricing in advance of visiting an Intermountain facility, ELAP’s solution is simply to

direct Plans and plan members not to pay Intermountain’s billed amounts. In fact, ELAP

markets its business model to potential new plans by asserting that “The only way to pay less for

health care—is to pay less for health care.”

                  The scheme works like this: ELAP convinces employers that they can

significantly slash health care costs if they sign on to ELAP’s “repricing” methodology. ELAP,

either on its own or with the assistance of others who work at ELAP’s direction, including third

party administrators (“TPAs”), advises employers that they should abandon traditional insurance

or traditional self-funded welfare benefit plans and should instead adopt ELAP’s form of self-

funded Plans. These plans may be aligned with a TPA that can provide access to ELAP’s

“repricing” services. Unlike traditional insurance policies that shift risk to an insurance
{01763040.DOCX / 2}                                5
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 6 of 32




company, the employer’s self-funded plan collects contributions directly from employees, and

uses that resource pool to pay health care expenses directly as costs of the Plan. On information

and belief, ELAP benefits from this arrangement through the collection of fees and/or other

compensation received from Plans in exchange for providing these “services.”

                  When a Plan is affiliated with ELAP, it advises the Plan and Plan members that

they can seek medical care from any provider they like, regardless of whether the provider has a

contract with the Plan, and without regard to the provider’s charges for those services. These

representations are misleading and include half-truths, including that ELAP fails to disclose that

obtaining health care services under this scheme requires, as in the case of Intermountain’s

Patient Agreement, that the patient agree to pay the health care facility for all of its billed charges

as a condition to receiving services and that, as a result, the patient is legally responsible for

billed charges due to the absence of a preferred-provider agreement.

                  After a member receives medical care (including resource-intensive, life-saving

medical care), the Plan or its members are required to send their medical bills to ELAP

(including through TPAs) for processing. ELAP, however, does not pay the amounts a provider

like Intermountain charges as would a traditional insurer. Instead, ELAP unilaterally decides the

amount ELAP thinks the provider should have charged, and it directs the Plan to send that

amount to Intermountain as payment. In exercising this role, ELAP calls itself the Plan’s

“Designated Decision Maker” (“DDM”). The pricing methodologies ELAP employs are

sometimes called “reference based pricing” or “metric-based pricing.”

                  It is exceedingly rare that the amount ELAP directs a Plan to pay is equal to

Intermountain’s billed charges. ELAP justifies its insufficient reimbursements by correlating its


{01763040.DOCX / 2}                                6
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 7 of 32




payments to the amounts the government requires providers to accept under Medicare. This is

true even though ELAP is not a federal program, and it has no basis to insist that Intermountain

accept publicly-funded pricing for private care. ELAP also cannot (and does not) provide any of

the benefits to Intermountain that incentivize healthcare providers to accept Medicare payments.

Such benefits include, but are not limited to, a consistent and long-term flow of patient volumes

that are backed by the assurance of payment built into federal entitlement programs. ELAP has

nothing to do with Medicare, but it misleadingly references Medicare as a convenient excuse for

justifying Plan reimbursements that are far less than what Intermountain charges.

                  Another critical feature of ELAP’s scheme is that it tries to insulate Plan members

from paying the balance owing to Intermountain after applying ELAP’s payment to the patient’s

billed charges (the “balance bill”). ELAP falsely tells Plans and Plan members that it does not

matter where patients receive care or how much the care costs because ELAP will step in to

“defend” them against any attempt by the provider to collect the balance bill. ELAP’s statements

are misleading and include half-truths. For example, ELAP fails to disclose that even if ELAP

pays for a defense it is the patient that has signed the Patient Agreement and remains personally

and legally responsible for billed charges. This means, among other things, that those patients

with unpaid balances may be subject to collection activity and negative credit reporting. ELAP

also pursues litigation against providers in an effort to wrongfully deter providers from such

collections. However, ELAP fails to disclose to patients that it files those lawsuits in the name

of the patient and that the patient will be personally subject to the exhausting demands of

litigation, including attending depositions, responding to written discovery, appearing in court




{01763040.DOCX / 2}                                7
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 8 of 32




for hearings, and that judgment may be entered personally against the patient if a court finds the

patient is required to satisfy the outstanding payment amounts.

                      ELAP’s business model is built around the expectation that providers will simply

“give in” and accept the insufficient payments ELAP directs Plans to remit.

                  ELAP markets its business scheme to employers with the claim that an ELAP

self-funded Plan is the “perfect vehicle” to control health care costs and falsely claims its

repricing methodology is “100% defensible.”

            ELAP Knowingly Encourages Patients to Enter Contracts with Intermountain
                to Obtain Health Care Without Any Intention to Pay for that Care.

                  To further its misleading scheme, ELAP purposefully, willfully, intentionally and

knowingly encourages Plan members—either directly or indirectly— to obtain services and enter

into Patient Agreements with Intermountain, knowing that patients will not pay, as agreed, for

the services rendered.

                  Patient Agreements, executed upon admission to an Intermountain facility,

obligate patients to pay the amounts billed for the health care services that are thereafter in fact

provided at Intermountain’s facilities. In advising Plan members that they can obtain care

wherever they like regardless of cost, ELAP necessarily encourages Plan members to sign the

Patient Agreement as a condition of receiving health care services. ELAP does so knowing that

Intermountain relies on Patient Agreements to provide contractual assurance of payment for

services thereafter in fact provided.

                  ELAP has specifically targeted and solicited its services to attract Plans with

members it knows to be Intermountain patients. ELAP knows that the terms of Intermountain’s

Patient Agreements require the patient to pay the amounts Intermountain determines to be owed
{01763040.DOCX / 2}                                  8
        Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 9 of 32




for the health care services actually provided. Nevertheless, ELAP knowingly encourages Plan

members to disregard the terms of Patient Agreements signed upon admission by falsely

representing and/or implying based upon half-truths that Plan members are not violating the

Patient Agreements, including stating that ELAP will step in and defeat balance billing.

                  ELAP also knowingly and deceptively encourages Plan members to seek and

receive care at Intermountain facilities by falsely inducing Intermountain to believe that patients

will actually pay for services as agreed. ELAP encourages Plans and/or Plan members to present

proof of Plan coverage or benefits, knowing that Intermountain will rely upon misleading

documentation as evidence that the patient is eligible for Plan benefits, while intentionally

omitting that ELAP’s administration of the Plan is specifically designed to prevent Intermountain

from collecting the amounts the patient agreed to pay in the Patient Agreement. To facilitate this

deception, ELAP conceals its role as the so-called DDM at the time patients seek admission to an

Intermountain facility. At all relevant times, ELAP knows both that it will not pay the amounts

Intermountain charges for the services and that it intends to interfere with Intermountain’s ability

to enforce Patient Agreements to collect anything beyond what ELAP decides it should pay.

                  ELAP also affirmatively tells Plan members that they are not responsible for any

health care costs except their co-pay, coinsurance or deductible and ELAP tells Plan members

not to pay any money to health care providers upfront other than these amounts, even if a

provider requests advance payment.

                  ELAP knows that once valuable care has been received, the entirety of the benefit

of the health care transaction has been bestowed on the Plan member, leaving Intermountain with

the burden of trying to collect the amount Plan members agreed to pay, but that ELAP neither


{01763040.DOCX / 2}                               9
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 10 of 32




intended to pay itself nor intended to tell a Plan to pay. In this manner, ELAP fraudulently

orchestrates the misappropriation and theft of health care services.

                  ELAP’s representations to Plans, Plan members, and to the market are false,

misleading and deceptive. ELAP and/or its agents have acted with malice when making

statements that encourage Plan members to sign Patient Agreements with no intention to abide

by their terms. ELAP and/or its agents know that Intermountain will make available vast

amounts of critical health care services to Plan members based on the false representation that

Plan members will pay as agreed. ELAP simply hopes that providers like Intermountain will

nonetheless accept the amount ELAP decides to pay, and not the amount Intermountain is owed.

                  ELAP further misleads Plan members when it communicates with Plan members

about their obligation to pay balance bills. If a Plan member has a question about why it

received a balance bill from a provider, ELAP advises that the provider is “seeking

reimbursement in excess of what [the Plan] has already paid.” This statement is false. Providers

like Intermountain do not seek “reimbursement” from patients (the way Intermountain seeks

“reimbursement” from insurers), but rather providers collect directly from patients the amounts

patients have agreed to pay. ELAP misleadingly suggests that the provider is seeking to recover

an “excess” amount, when in fact the provider is seeking to collect the amount the Plan member

promised to pay upon admission.

                  ELAP also advises patients that the amount they “have to pay under [their] plan”

is limited to the amount ELAP determines. This statement is misleading and suggests that

patients’ financial responsibility to providers is determined by ELAP or the Plan. The amount a

patient is obligated to pay, however, is based on the contract between the provider and the


{01763040.DOCX / 2}                               10
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 11 of 32




patient, not the agreement between ELAP and/or its affiliated Plans. A provider like

Intermountain is under no compulsory legal obligation to accept the ELAP-determined payment

amount as payment in full. ELAP misleads Plans and their members into believing that patient

financial responsibility is governed by Plan terms to which Intermountain is not a party and not

the terms of the contract the Plan member signs with the provider. ELAP tells Plan members

they are never going to be responsible to pay the balance between Intermountain’s charges and

the amount ELAP determines should be paid.

                  ELAP engages in these practices knowingly and deceptively. On information and

belief, ELAP intentionally keeps from Intermountain information that if provided at the time of

admission would alert Intermountain to ELAP’s involvement as the so-called DDM. ELAP

knows that withholding such information prevents Intermountain from making a rational

decision concerning whether to provide non-emergent services to ELAP-affiliated patients

admitted into Intermountain’s facilities and/or whether to seek advance payment before

providing care. ELAP proactively hides its involvement as the alleged DDM, knowing that if

providers like Intermountain are able to detect ELAP’s involvement, Intermountain will not

consent to admit Plan members as patients for non-emergent services because ELAP’s business

model is designed to avoid paying for services as agreed.

                  Although ELAP-affiliated Plan members are difficult to identify because ELAP

intentionally tries to shield its involvement, Intermountain estimates that it has treated hundreds

of ELAP-affiliated Plan members who have accrued millions of dollars in unpaid charges as a

result of ELAP’s scheme and interference with Intermountain’s collection efforts. To this day,

ELAP is continuing to direct patients to Intermountain based on the business model described


{01763040.DOCX / 2}                              11
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 12 of 32




herein. However, because of ELAP’s proactive efforts to shield and conceal its involvement in

health care transactions to providers like Intermountain, Intermountain cannot readily identify all

such transactions, their date of occurrence, and/or the extent of injury to Intermountain.

                  Rather than direct plan reimbursements to align with Intermountain’s charges,

encourage its members to pay their balance bills, discuss pricing and/or discounts with

Intermountain in advance of providing care, or otherwise pay Intermountain the amounts owed,

ELAP sues Intermountain and/or engages lawyers to fight against the obligations of its Plan

members, using its Plan members as pawns.

                      For example, ELAP is responsible for the filing against Intermountain of the case

Musick et al. v. Intermountain Health Care, Inc., No. 2:15-cv-00450 (D. Utah 2015) in which

ELAP-directed lawyers filed suit to stop the collection of tens of thousands of dollars in medical

bills accrued by ELAP-affiliated patients. Certain documents filed in connection with that

lawsuit are attached as Exhibit A to this Complaint. Furthermore, ELAP is responsible for

sending myriad letters to Intermountain on behalf of other ELAP-affiliated patients through

ELAP-retained lawyers to dispute Intermountain’s efforts to collect balance bills and/or

threatening legal action if Intermountain continues to seek to collect such balance bills. Through

such efforts, ELAP frustrates Intermountain’s ability to collect from its patients amounts those

patients agreed to pay.

                  It is upon this misleading business model that “miracles are being created today”

according to one company that administers ELAP plans.




{01763040.DOCX / 2}                                  12
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 13 of 32




                                    FIRST CLAIM FOR RELIEF
              (Intentional Interference with Existing and Potential Economic Relations)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  Defendant intentionally interfered with Intermountain’s existing and potential

economic relations by improper means, causing injury to Intermountain.

                  Intermountain has existing and potential economic relations with ELAP-affiliated

Plan members that make up a portion of the patient population Intermountain treats.

                  Intermountain is the largest integrated health network in Utah. Intermountain

reasonably believes and expects that if Plan members are not affiliated with ELAP, they will be

affiliated with another private insurer with whom Intermountain has a preferred provider contract

or the patient and/or plan will pay as agreed. Intermountain believes that many current patients

now affiliated with ELAP plans were previously insured under health plans that contract with

Intermountain. Intermountain facilities are located in close proximity to major population

centers in Utah and Intermountain reasonably expects it would treat such individuals as patients

if they are not affiliated with ELAP. Intermountain estimates that it treated approximately 45%

of Utah’s 3.1 million residents at its hospitals and/or clinics in 2016 alone.

                  On information and belief, ELAP has induced employers to leave private

insurance plans that have contracts with Intermountain, and instead affiliate with ELAP, either

directly and/or through its agents. ELAP has induced employers to do so with the false promise

that their employees can go to any provider (including Intermountain providers), regardless of

whether there exists a preferred-provider contract with Intermountain, and that Intermountain

will accept the ELAP-determined amount as payment in full.
{01763040.DOCX / 2}                               13
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 14 of 32




                  ELAP has interfered with Intermountain’s existing and potential economic

relations with patients by misleading patients and encouraging them to obtain care from

Intermountain facilities without the intent to pay for such care as Patient Agreements require.

Instead, ELAP fraudulently promotes the creation of a relationship between Intermountain and

the Plan member in which the Plan member agrees to Patient Agreements in order to induce

Intermountain to provide services for which ELAP never intends to pay and for which ELAP

intends to prevent Intermountain from seeking payment from the patient in accordance with the

Patient Agreement’s terms.

                  By hiding that ELAP assumes the role as “Designated Decision Maker” of the

Plans, ELAP and/or its agents engage in deceptive conduct intended to shield from discovery the

fact that Intermountain is being induced to provide medical services for which ELAP never

intends to pay.

                  If Intermountain seeks the remainder of the balance due under the Patient

Agreements from Plan members, ELAP also institutes and funds litigation against Intermountain

for the purpose of interfering with Intermountain’s Patient Agreements, which ELAP encourages

patients to sign knowing the contract will not be followed.

                  Defendant’s untruthful statements, deceptive actions, and misrepresentations are

improper means that interfere with Intermountain’s ability to form and/or continue economic

relations with Plans and/or Plan members.

                  Defendant’s actions have injured, continue to injure, and will injure Intermountain

in an amount to be determined at trial.




{01763040.DOCX / 2}                               14
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 15 of 32




                                  SECOND CLAIM FOR RELIEF
                                      (Unjust Enrichment)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  Intermountain has rendered valuable health care services to patients that

participate in an ELAP-affiliated Plan.

                  ELAP benefits each time an ELAP-affiliated Plan underpays an Intermountain bill

for health care a Plan member received. On information and belief, ELAP is compensated by a

Plan based, in whole or in part, on a percentage fee tied to Intermountain’s charges. On further

information and belief, Plan resources from which ELAP is compensated would, in the absence

of ELAP’s involvement, be applied toward Intermountain’s charges.

                  While ELAP-affiliated Plan members receive the benefit of health care from

Intermountain, ELAP receives direct financial benefits from these transactions because it earns

more money each time a Plan member visits an Intermountain facility, consumes health care

resources, and the Plan pays less than Intermountain’s billed charges.

                  The retention of such benefits in such circumstances (and as described in this

Second Amended Complaint) is unjust.

                  ELAP appreciates and knows, or should know, how much it benefits from each

Intermountain bill it decides the Plan will not pay in full. Re-pricing hospital bills and advising

Plans to pay less than Intermountain’s billed charges is integral to ELAP’s business model and

the accrual of the benefits of such transactions is also integral to ELAP’s business.

                  ELAP is collecting money based on the delivery of health care services that

ELAP knows were procured based on a promise to pay all of Intermountain’s charges. ELAP
{01763040.DOCX / 2}                               15
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 16 of 32




has also obtained these benefits as a result of other misleading acts and similar conduct, as

described in this Complaint.

                  Under these circumstances, it would be unjust for ELAP to retain such benefits

without remitting them to Intermountain.

                  Intermountain has been damaged as a result of ELAP’s conduct and the amount of

ELAP’s unjust enrichment shall be determined at trial.

                                   THIRD CLAIM FOR RELIEF
                                           (Fraud)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  ELAP has made representations concerning presently existing material facts to

employers and/or Plan members, including that affiliating with ELAP-affiliated Plans allow

employees and/or Plan members to go to any provider (including Intermountain providers)

regardless of whether ELAP has a preferred-provider contract with the provider and that ELAP

expects the provider will accept the ELAP-determined amount as payment in full. ELAP further

represents that employees and/or Plan members will not be personally responsible if the provider

seeks to collect on a balance bill representing an amount beyond what ELAP determines the Plan

should pay. ELAP represents to ELAP-affiliated Plans and/or Plan members, or otherwise leads

them to believe, that to obtain health care services at a facility (including an Intermountain

facility), no special arrangements are required and/or that the Plan member can or should sign

whatever documents and/or agreements that the facility may present (i.e., the Patient Agreement)

as necessary to gain admission to the facility and receive the health care services regardless of



{01763040.DOCX / 2}                               16
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 17 of 32




the content of the agreements or the obligations imposed on the Plan member pursuant to such

agreements.

                  ELAP’s representations include half-truths. ELAP knowingly encourages Plan

members to disregard the terms of Patient Agreements signed upon admission by falsely

representing and/or implying that Plan members are not violating the Patient Agreements,

including stating that patients are not responsible for anything beyond what ELAP determines

they owe and/or that ELAP will step in and defeat balance billing. In representing that ELAP

will step in to defend Plan members, ELAP intentionally does not disclose that patients with

unpaid balances may be subject to collection activity and negative credit reporting, and that legal

action related to collection activity is undertaken in the name of the patient and the patient is

personally subject to litigation demands, including potential entry of judgment.

                  Examples of ELAP’s representations include, but are not limited to, the

representations set forth in Paragraphs above and in the documents attached as Exhibits B and C

hereto.

                  On information and belief, ELAP makes such representations to Plans and/or Plan

members through a variety of channels, including both physical and electronic advertising,

promotional and marketing materials. ELAP further makes such representations through direct

communications with current and/or prospective Plans and/or Plan members, including through

communications transmitted across wires into Utah from other jurisdictions.

                  ELAP knows that its statements are false and/or have been made recklessly,

knowing that there was insufficient knowledge upon which to base its representations. For

example, ELAP knows that its unilateral determinations of what a Plan should pay to


{01763040.DOCX / 2}                               17
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 18 of 32




Intermountain do not have the force of law. ELAP further knows that absent a preferred-

provider contract, Intermountain is not obligated to accept what ELAP determines the Plan

should pay as payment in full.

                  ELAP also knows that even if ELAP pays for defense costs, it is the individual

Plan member, not ELAP, that is the party subject to any action brought to prosecute or defend

the collection of balance billing by a health care provider and it is the Plan member who is

subject to the consequences of such actions.

                  ELAP knows, notwithstanding its efforts to provide a defense against balance

billing collection, that balance billing is not unlawful and Intermountain is not forbidden by law

from pursuing collection activity directly against the Plan member.

                  ELAP’s representations are also false because ELAP knows that facilities like

Intermountain routinely require patients to execute admission agreements, such as the Patient

Agreement, that obligate patients to pay for all health care services rendered and to otherwise

represent to the facility that they will satisfy the billed charges.

                  Therefore, ELAP knows that when members of an ELAP-affiliated Plan seek

admission to an Intermountain facility, they are required personally to represent that they will

pay for all health care services rendered. ELAP knows such a representation is false but

encourages Plan members to make this representation to Intermountain as the essential step

necessary to enable the patient to receive health care services and thus initiate the transactions

between ELAP, the Plan, and/or the Plan Member pursuant to which ELAP is paid. ELAP

knows the facility’s billed charges will not be paid as agreed but leads Plans and/or Plan

members to believe that they can receive services notwithstanding the Patient Agreement


{01763040.DOCX / 2}                                18
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 19 of 32




obligations, or at minimum in a manner not inconsistent with the promises made in the Patient

Agreement.

                  ELAP intends its false representations to Plans and/or Plan members to induce

Plan members to seek health care and to represent that they have the backing of an employer

Plan and/or insurance that will satisfy the health care provider’s billed charges, and to receive

health care based on those false representations. ELAP intends this to result in the execution of

Patient Agreements and other representations to Intermountain that ELAP knows will never be

kept. The false promises made in the Patient Agreement are the direct result of ELAP’s conduct

and are made at ELAP’s direction.

                  ELAP’s false statements result in Plan members being deployed as

instrumentalities in a fraudulent scheme calculated to induce Intermountain to provide valuable

health care services. ELAP knows that Intermountain has relied, does rely, and will rely on the

Plan-Member’s promise in the Patient Agreement and otherwise to pay for such services and that

Intermountain would not provide such services in the absence of an agreement to pay for them.

On information and belief, the less the health care provider is paid, the more money ELAP

receives from the Plan.

                  Furthermore, ELAP makes concerted and active efforts to conceal its role as

“Designated Decision Maker” of the Plans. ELAP and/or its agents engage in deceptive conduct

intended to hide the fact that Intermountain is being induced to provide medical services for

which ELAP never intends to pay. ELAP, whether directly or indirectly, promotes or

encourages its Plans and Plan-members to display “member cards” upon seeking facility

admission, which resemble traditional insurance cards, but intentionally omit any connection to


{01763040.DOCX / 2}                              19
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 20 of 32




ELAP. Such cards are intended to give the false appearance of third-party financial

responsibility to pay for health care services. ELAP knows such appearances are false but are

intended to induce providers like Intermountain to provide services. ELAP intentionally fails to

tell Plan members to inform Intermountain that they are participants in an ELAP-affiliated Plan

specifically to avoid the Plan members being turned away from Intermountain facilities.

Intermountain nevertheless relies on such representations and omissions when it admits ELAP-

affiliated patients that have presented a Plan “member card” at the time of admission to its

facilities.

                  In reliance on ELAP’s false statements, Plan members seek health care at

Intermountain and other facilities with the false expectation and belief that they can go to any

health care facility and they will only be liable for the amount ELAP unilaterally decides to pay

and/or that ELAP has the right to prevent the facility from collecting its billed charges. Based on

this false belief, they repeat and make false representations to health care providers like

Intermountain and Intermountain relies on such representations when it admits ELAP-affiliated

patients to its facilities.

                  For example, Plan members represent in the Patient Agreement that they will pay,

among other expenses:

                  a.   “any and all of the amounts the Facility or independent contractor determines

                       to be owed for health care services rendered to me at the Facility;”

                  b. “all applicable co-payments, deductibles and co-insurance;” and

                  c. “all charges for non-covered services.”




{01763040.DOCX / 2}                                 20
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 21 of 32




                  While Intermountain relies on such representations when it admits ELAP-

affiliated patients to its facilities that have signed the Patient Agreement, the representations are

false. In fact, the Plan members are led to believe, based on ELAP’s false statements, that

Intermountain’s billed charges will be satisfied based solely on what ELAP decides to pay, and

thus Plan members do not intend to fulfill the obligations represented in the Patient Agreement.

                  Plan members also represent to Intermountain, through presenting a Plan

membership and/or insurance-type card that does not disclose ELAP’s involvement that they

have valid financial benefits that, when combined with the patients’ own obligations, will cover

the billed charges. This is an additional false representation, as ELAP intends to cause the Plan

to pay a lower amount that ELAP determines and to resist Intermountain’s efforts to collect the

balance of its billed charges. Nevertheless, Intermountain relies on such representations when it

admits ELAP-affiliated patients to its facilities without knowing about their ELAP-affiliation.

                  Intermountain relies on the representations of Plan members, made at ELAP’s

behest, when it admits Plan members to Intermountain facilities and provides health care services

with the expectation that Intermountain will receive full payment for its billed charges. ELAP

intends that Intermountain rely on such representations.

                  That reliance is to Intermountain’s detriment because the Plan members, based on

ELAP’s misrepresentations, are led to believe they should have no reason or intention to pay

Intermountain’s charges and expect that ELAP will “defend” against efforts to collect beyond

what ELAP determines should be paid to the facility. Therefore, Intermountain does not receive

full payment and it is forced to incur additional costs to seek collection of the amounts ELAP

does not direct a Plan to pay.


{01763040.DOCX / 2}                               21
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 22 of 32




                  The reliance is also detrimental to Intermountain because it is forced into an

antagonistic relationship with its patients that would not exist absent ELAP’s false statements.

This results in damages, including reputational harm, the loss of balances that go unpaid,

attorney fees and collection costs, and other costs and expenses associated with unpaid health

care bills.

                  Intermountain’s detriment is not lessened by the fact that it has a contractual right

to seek payment of balances from Plan members because ELAP wrongfully interferes with those

efforts, resulting in unnecessary costs and expenses. ELAP’s interference with the enforcement

of those contractual rights represents a key aspect of its business model. The right to seek to

collect the balance from the Plan member also does nothing to lessen the reputational harm to

Intermountain and the animosity that ELAP’s conduct causes in Plan members toward

Intermountain.

                  Intermountain has reasonably relied on statements and/or omissions made by

ELAP-affiliated patients at the behest of ELAP on numerous occasions. Because information

concerning the ELAP-affiliated patients that have visited an Intermountain facility and received

services constitutes information within ELAP’s custody or control, and because ELAP actively

seeks to conceal its relationship with the patient such that ELAP’s involvement is not disclosed

upon admission, it is not possible to identify all such patients at this time.

                  Intermountain has nevertheless become aware of numerous instances in which

ELAP-affiliated patients have sought admission to an Intermountain facility, signed

Intermountain’s Patient Agreement, and presented a “membership card” that omits any reference

to ELAP, but is nevertheless intended to induce the facility and provide services to the patient.


{01763040.DOCX / 2}                                22
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 23 of 32




                  For example, Intermountain reasonably relied on statements and/or omissions

made by ELAP-affiliated patients2 to its detriment in the manner described herein on or about at

least the following dates:3

                    2016             2017             2018
                05/25/2016       01/02/2017       01/04/2018
                08/01/2016       01/04/2017       01/13/2018
                08/27/2016       02/22/2017       01/18/2018
                11/10/2016       05/15/2017       03/16/2018
                                 06/04/2017       03/22/2018
                                 06/10/2017       03/31/2018
                                 06/21/2017       04/01/2018
                                 08/05/2017
                                 08/21/2017
                                 08/22/2017
                                 09/03/2017
                                 09/05/2017
                                 09/25/2017

                  On information and belief, these examples represent but a small sample of the

instances where Intermountain has admitted patients to its facilities in detrimental reliance on the

representations, omissions, and half-truths described herein.

                  As a result of ELAP’s fraudulent representations, Intermountain has been induced

to provide millions of dollars of health care services to ELAP-affiliated Plan members.

However, because of the nature of ELAP’s fraudulent scheme, ELAP has interfered with




2
  Each entry in the foregoing table represents an individual patient’s admission to an
Intermountain facility. Pursuant to its obligations under HIPAA, Intermountain does not identify
the specific patients or any other information directly related to an individual. Intermountain will
produce such information under seal as the Court may require, pursuant to HIPAA compliant
protective order.
3
  The dates listed in the table reflect admission dates by ELAP-affiliated patients that signed a
Patient Agreement upon admission and presented a member card that did not reference ELAP.
{01763040.DOCX / 2}                               23
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 24 of 32




Intermountain’s ability to collect the amounts Plan members promised to pay upon admission to

Intermountain facilities.

                  Defendant’s actions have otherwise injured, continue to injure, and will injure

Intermountain in an amount to be determined at trial.

                                  FOURTH CLAIM FOR RELIEF
                                    (Negligent Misrepresentation)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  ELAP owes Intermountain a special duty of care that arises from its knowledge

that Plan Members have sought, are seeking, and will seek to obtain Intermountain’s services

based on ELAP’s representations.

                  ELAP has held itself out as possessing unique or special expertise with respect to

determining what a facility should charge for health care services and what facilities will accept

as payment in full for providing those services. ELAP, on its own behalf or by and through its

agents, assists employers in creating self-funded welfare benefit plans that use ELAP’s business

model and include ELAP acting as the “Dedicated Decision Maker” for the Plan with respect to

determining the amounts Plans should pay to facilities like Intermountain that render health care

services to Plan Members.

                  ELAP holds itself out as possessing such unique and special expertise to reassure

and encourage patients (Plan Members) in seeking and receiving health care services from

facilities like Intermountain without regard to, or concern for, the obligation to pay all of

Intermountain’s charges as set forth in the Patient Agreement.



{01763040.DOCX / 2}                               24
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 25 of 32




                  ELAP has made representations concerning presently existing material facts

which are false, including but not limited to those statements alleged in the preceding claim for

relief.

                  ELAP has made false statements negligently. ELAP knows or should know that

its representations promote, induce and/or encourage individuals to seek and obtain medical care,

including at Intermountain facilities. ELAP knows or should know that the essential prerequisite

to receiving such care is that the individual will enter into an agreement (i.e., the Patient

Agreement) with the facility (i.e., Intermountain) under which the individual promises to pay

Intermountain’s charges for the health care services rendered. ELAP knows or should know that

neither ELAP, the Plan, nor the Plan member will pay for Intermountain’s charges. ELAP

further knows or should know that Intermountain likely would not accept non-emergent ELAP-

affiliated Plan-members into the facility if a patient disclosed to Intermountain that the Plan-

member is associated with an ELAP-affiliated Plan.

                  ELAP has made false statements for the purpose of inducing Intermountain to act,

including in the manner described in the preceding claim for relief. ELAP’s representations

(including those detailed in the preceding claim) are intended to create (at ELAP’s behest) a

relationship of trust and confidence between the patient and Intermountain based on the Plan

member’s promise to pay Intermountain’s charges. As such, ELAP induces Intermountain to

provide health care services to Plan Members knowing that Intermountain will rely on the Plan

Member’s promise to pay as agreed, while in fact neither ELAP, the Plan nor the Plan Member

intend to honor that promise.




{01763040.DOCX / 2}                               25
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 26 of 32




                  ELAP has a pecuniary interest in inducing Intermountain to act as described

herein because ELAP’s business model depends on patients being treated at health care facilities

like Intermountain and ELAP makes money when it acts as the alleged “Dedicated Decision

Maker” and directs Plans to pay facilities less than their actual charges. ELAP’s business model

depends on Plan Members seeking and receiving health care services from facilities like

Intermountain and, on information and belief, ELAP is compensated, in whole or in part, based

on the difference between the facility’s billed charges and what ELAP determines the Plan

should pay.

                  ELAP is in a superior position to know the relevant material facts concerning the

false representations, omissions and half-truths described in the preceding claim and has, at

minimum, carelessly or negligently directed that such misrepresentations be made toward

Intermountain in the manner described in the preceding claim.

                  Particularly because ELAP makes concerted and active efforts to conceal its role

as “Designated Decision Maker” of the Plans, Intermountain has acted reasonably in ignorance

of the falsity of ELAP’s statements, and/or statements made at ELAP’s direction. ELAP and/or

its agents engage in deceptive conduct intended to shield from discovery the fact that

Intermountain is being induced to provide medical services for which ELAP never intends to

pay. ELAP negligently encourages the use of member cards that omit any connection between

the Plan and ELAP and which ELAP knows or should know are likely to result in leading

Intermountain to believe that the Plan-member is backed by a third-party payor who will assume

some or all the responsibility to pay for the Plan member’s health care as required under the

Patient Agreement.


{01763040.DOCX / 2}                               26
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 27 of 32




                  As a result of ELAP’s fraudulent representations, Intermountain has been induced

to provide millions of dollars-worth of health care services to ELAP-affiliated Plan members.

However, because of the nature of ELAP’s fraudulent scheme, ELAP has interfered with

Intermountain’s ability to collect the amounts Plan members promised to pay upon admission to

Intermountain facilities.

                  As set forth in the preceding claim for relief, Intermountain has justifiably relied

on fraudulent representations communicated through Plan-members at ELAP’s behest and for

ELAP’s benefit.

                  Defendant’s actions have otherwise injured, continue to injure, and will injure

Intermountain in an amount to be determined at trial.

                                    FIFTH CLAIM FOR RELIEF
                                       (Declaratory judgment)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  Intermountain is entitled to a Declaratory Judgment under Federal Rule of Civil

Procedure 57 and 28 U.S.C. § 2201.

                  An actual controversy exists relating to the parties’ respective legal rights and

duties, and the Court may declare the rights and other legal relations of the parties.

                  Intermountain requests the Court adjudicate and declare Intermountain’s rights

and ELAP’s duties under the law.

                  The declaratory relief should affirm that ELAP is required to notify Intermountain

in advance before an ELAP-affiliated Plan Member seeks admission to an Intermountain facility



{01763040.DOCX / 2}                                27
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 28 of 32




for non-emergent health care services whenever ELAP reasonably expects to have a role in

determining the amount to be paid to Intermountain.

                  The declaratory relief should further state that ELAP is prohibited from taking

any action or engaging in any representations suggesting that: 1) Plan members can visit

Intermountain without abiding by Patient Agreements; 2) that Intermountain will or must accept

whatever ELAP decides to pay for Intermountain’s services; and/or 3) that the patients who sign

Patient Agreements will nevertheless have no financial responsibility to Intermountain beyond

what ELAP determines the patients’ financial obligation to be.

                  The declaratory relief should further state that nothing ELAP does, has done, or

may do, in its role as alleged “Dedicated Decision Maker” is legally binding on Intermountain

with respect to the amounts Intermountain is obligated to accept as payment in full for health

care services rendered to Plan Members except insofar as ELAP directs a Plan to pay all of

Intermountain’s actual charges.

                  Declaratory relief is appropriate in addition to the relief requested in connection

with Intermountain’s other claims because such other relief is principally directed at remedying

ELAP’s prior misconduct, and not ELAP’s anticipated future conduct. Because of the high

likelihood that the conduct described in this Complaint is likely to recur, it is necessary to

identify the conduct that is forbidden to ELAP, clarify the nature of the parties’ relationship and

obligations, and minimize the likelihood that ELAP will be able to continue to conceal its

affiliation with Plan Members to Intermountain’s detriment. The Declaratory Relief sought

herein will provide Intermountain a fair opportunity to determine whether to allow non-emergent

ELAP-affiliated patients admission to Intermountain facilities.


{01763040.DOCX / 2}                                28
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 29 of 32




                                  SIXTH CLAIM FOR RELIEF
                               (Preliminary and Permanent Injunction)

                  Intermountain incorporates by this reference all other allegations made in the

above and below paragraphs as if fully set forth here.

                  Intermountain is entitled to a preliminary and permanent injunction that prohibits

ELAP and/or its agents from communicating to Utah employers, Plans, or Plan members—either

directly or indirectly—that they can visit Intermountain facilities without abiding by Patient

Agreements, that they will not be personally responsible for the obligations under their Patient

Agreements, and/or that Intermountain will or must accept whatever ELAP decides to pay for

Intermountain’s services.

                  Intermountain is further entitled to a preliminary and permanent injunction that

when ELAP has a role in determining the amount to be paid to Intermountain either ELAP, the

Plan and/or Plan member must disclose that information to Intermountain before a member

obtains healthcare services.

                  Intermountain will suffer irreparable harm if the preliminary injunction does not

issue because Intermountain will continue to be duped into providing valuable and scarce health

care resources to patients who have been led by ELAP to believe they have no obligation to pay

for those services. This work is made more challenging because ELAP obscures its involvement

and administering ELAP plans and Intermountain cannot detect which patients have no intention

to pay for the services they receive. Intermountain faces a significant, but not easily quantifiable,

administrative and operational burden in managing these cases and pursuing collections from

ELAP-affiliated plan members for whom ELAP funds a legal defense even though the patient,

not ELAP, is the party to the Patient Agreement with Intermountain. Intermountain is incurring
{01763040.DOCX / 2}                               29
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 30 of 32




ongoing costs for patients that ELAP has encouraged to visit Intermountain’s facilities with no

intention of paying as agreed, and Intermountain incurs significant costs in defending and

prosecuting actions in which Intermountain seeks to collect amounts that Plan members agreed

to pay in Patient Agreements, but where no such intention to pay ever existed.

                  Intermountain also suffers irreparable harm because Intermountain undergoes

additional costs trying to recover full payment, and ELAP purposely frustrates those collection

efforts.

                  The threatened injury to Intermountain outweighs any potential harm to ELAP.

                  An injunction will stop false and deceiving statements and half-truths and allow

Intermountain to have full and transparent information when deciding whether to admit patients.

                  An injunction will benefit the public interest by preventing ELAP and/or its

agents from facilitating entry into contracts ELAP has no intention to perform. The injunction

will also benefit the public interest because it will ensure that scarce and valuable health care

resources are not allocated to patients who promise they will pay Intermountain’s charges when

in reality no such intent to pay actually exists.

                  Furthermore, Intermountain is likely to succeed on the merits of the case for the

reasons set forth herein.

                  Accordingly, Intermountain seeks the entry of a preliminary and permanent

injunction.

                                       PRAYER FOR RELIEF

           Intermountain prays for relief against Defendant as follows:

                  a.      For judgment in Intermountain’s favor on the above causes of action.


{01763040.DOCX / 2}                                 30
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 31 of 32




                  b.   For the award of damages in an amount to be proven at trial.

                  c.   For interest on all amounts awarded as damages, at the applicable pre-

judgment rate of interest.

                  d.   For an order requiring ELAP to restore all benefits it has accrued from

underpaying Intermountain’s billed charges to Intermountain.

                  e.   For declaratory relief under Federal Rule of Civil Procedure 57 and 28

U.S.C. § 2201 on the terms set forth herein.

                  f.   For entry of a preliminary and permanent injunction under Federal Rule of

Civil Procedure 65 on the terms set forth herein.

                  g.   For punitive damages.

                  h.   For Intermountain’s attorneys’ fees and costs

                  i.   For further and additional relief as the Court deems just, proper, or fair.

         DATED this 12th day of October, 2018.

                                     MANNING CURTIS BRADSHAW & BEDNAR PLLC




                                       /s/ Chad R. Derum
                                     Alan C. Bradshaw
                                     Chad R. Derum
                                     Attorneys for Plaintiff
                                     IHC Health Services, Inc. dba
                                     Intermountain Health Care, Inc.

Plaintiff’s address:
36 South State Street
Salt Lake City, Utah 84111




{01763040.DOCX / 2}                              31
       Case 2:17-cv-01245-JNP-EJF Document 33 Filed 10/12/18 Page 32 of 32




                               CERTIFICATE OF SERVICE

        I hereby certify that I will cause a true and correct copy of the foregoing SECOND
AMENDED COMPLAINT to be served in the method indicated below to the below-named
parties on October 12, 2018.

                                                John W. Mackay
___HAND DELIVERY                                Brett L. Tolman
___U.S. MAIL                                    RAY QUINNEY & NEBEKER P.C.
___FAX TRANSMISSION                             36 South State Street, Suite 1400
   E-MAIL TRANSMISSION                          Salt Lake City, Utah 84111
___CM/ECF                                       Attorneys for Defendant

                                                Stephen E. W. Hale
___HAND DELIVERY                                Bentley J. Tolk
___U.S. MAIL                                    PARR GBROWN GEE & LOVELESS
___FAX TRANSMISSION                             101 South 200 East, Suite 700
   E-MAIL TRANSMISSION                          Salt Lake City, UT 84111
___CM/ECF                                       Attorneys for Defendant

                                                Thomas E. Lavender III
                                                ted.lavender@fisherbroyles.com
___HAND DELIVERY                                Kristopher R. Alderman
___U.S. MAIL                                    kris.alderman@fisherbroyles.com
___FAX TRANSMISSION                             FISHER BROYLES
   E-MAIL TRANSMISSION                          945 East Paces Ferry Road, Suite 2000
___CM/ECF                                       Atlanta GA 30326
                                                Attorneys For Defendant

                                                /s/ Chad R. Derum




{01763040.DOCX / 2}                          32
